Citation Nr: 0833242	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-00 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran has subsequently changed 
residences, and the case is now under the jurisdiction of the 
Oakland, California, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains medical evidence showing diagnoses of 
various psychiatric disorders, including "rule out PTSD" 
and "possible PTSD."  The veteran has not been provided 
with a VA PTSD examination.  The veteran contends that he has 
PTSD as a result of an incident in May 1977 in San Diego, 
California, in which while sitting in a vehicle in the 
parking lot of a Jack in the Box or Burger King restaurant 
with a gunnery sergeant the veteran identified as Thomas 
Schulist, a revolver was placed against the veteran's head by 
an unknown assailant and the trigger pulled several times, 
with the weapon either misfiring or not loaded.  The veteran 
reports that the gunnery sergeant filed a police report of 
this incident with the San Diego Police Department.  As this 
alleged stressor appears to be an event capable of 
verification, an attempt to verify it is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide any evidence he may 
have that would corroborate the alleged 
incident involving his being threatened 
with a revolver in San Diego in May 1977.  
He should be specifically informed that a 
lay statement from the gunnery sergeant 
whom the veteran says witnessed the 
incident would be valuable in supporting 
his claim.

2.  The RO should undertake development to 
obtain the records of any 
investigation/incident report from the San 
Diego, California, Police Department 
regarding the May 1977 revolver incident 
reported by the veteran.  The veteran must 
assist the RO in these matters by 
providing any further identifying 
information necessary.

3.  The RO should then make a 
determination as to whether or not the 
veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this). 

4.  If (and only if) a stressor event in 
service is verified, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine if he has PTSD 
based on such stressor event.  The RO must 
advise the examiner as to what stressor 
event(s) is/are verified, and provide the 
veteran's claims file to the examiner for 
review.  Upon review of the claims file 
and evaluation of the veteran, the 
examiner should provide an opinion as to 
whether or not the veteran has a medical 
diagnosis of PTSD based on a verified 
stressor event in service in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
examiner must identify the stressor event 
and symptoms which support such diagnosis.  
The examiner must explain the rationale 
for all opinions given. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).




